PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage. The wife contends that the child support of $100.00 to be paid by the husband is too low; that the court erred in denying her an award for attorneys fees; and that the court erred in awarding the husband various items of personal property which were jointly owned. The husband claims error in the trial court’s determination that, as between the husband and wife, the wife was a one-third owner of certain real estate owned by the parties and the husband’s father.
As to the amount of the child support, we believe the evidence was undisputed that a greater amount was required to help support the child and that the husband had the ability to pay. Likewise, the evidence as to the ability of the husband and the needs of the wife established that the wife was entitled to some award of attorneys fees.
As to the property matters, the court was without authority to award the husband those items of personal property jointly owned by the parties. Furthermore, we find that the evidence presented to establish the wife’s interest in the property referred to by the parties as the Honeymoon Hill property showed that the husband and wife were to be one-half owners *568in such property and the husband’s father a one-half owner.
Accordingly, we reverse those portions of the final judgment discussed, supra, and remand with directions that the amount of child support be increased; that the provisions awarding the husband portions of the jointly owned property be vacated; that the wife be awarded attorneys fees, the amount to be determined after hearing by the trial court; and that the portion of the final judgment determining the wife’s interest in the Honeymoon Hill property be vacated.
CROSS, ANSTEAD and MOORE, JJ., concur.